19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 1 of 19
19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 2 of 19
19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 3 of 19
19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 4 of 19
19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 5 of 19
19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 6 of 19
19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 7 of 19
19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 8 of 19
19-01395-smb   Doc 1   Filed 11/11/19    Entered 11/11/19 11:15:49   Main Document
                                        Pg 9 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 10 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 11 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 12 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 13 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 14 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 15 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 16 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 17 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 18 of 19
19-01395-smb   Doc 1   Filed 11/11/19 Entered 11/11/19 11:15:49   Main Document
                                     Pg 19 of 19
